Citation Nr: 1400494	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to February 6, 2013, and a rating higher than 10 percent since.




ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in November 2012 for additional development, including to have the Veteran undergo a VA compensation examination reassessing the severity of his bilateral (right and left ear) hearing loss.  He had the requested examination on February 6, 2013, and, after considering the results of it, the Appeals Management Center (AMC) issued a March 2013 decision increasing the rating for this disability from 0 percent (i.e., noncompensable) to 10 percent as of February 6, 2013, so effective the date of that examination.  The Veteran since has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).  Therefore, this appeal now concerns whether he was entitled to a compensable rating for this disability prior to February 6, 2013, and whether he has been entitled to a rating higher than 10 percent since.


FINDINGS OF FACT

1.  Prior to February 6, 2013, the Veteran had level II hearing loss in his right ear and level I hearing loss in his left ear.

2.  Since February 6, 2013, he has had level IV hearing loss in each ear, so bilaterally.



CONCLUSIONS OF LAW

1.  Prior to February 6, 2013, the criteria were not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2013).

2.  Since February 6, 2013, the criteria have not been met for a rating higher than 10 percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided the required notice and information in a November 2008 letter, prior to the initial adjudication of his claim in the December 2008 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, much less shown that any such error, even if for the sake of argument it occurred, is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  To this end, the Veteran's VA treatment records and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  He also, as mentioned, was provided VA compensation examinations - including following and as a result of the Board's November 2012 remand - which, collectively, contain a description of the history of his disability, document and consider the relevant medical facts and principles, and provide opinions regarding its severity in relation to the applicable rating criteria.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's hearing loss is rated under Diagnostic Code 6100.  He was assigned a 0 percent rating prior to February 6, 2013, and has had a 10 percent rating since.


Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In a December 2008 statement, the Veteran reported that his hearing causes him a great amount of frustration and confusion, as well as discomfort with socializing and communication.  He could not have conversations in crowded areas.  In June 2009, he stated that he had stopped speaking in public, including as a substitute teacher, a church lector, and civic club office holder.  He had to look at people directly when speaking with them.

During his December 2008 VA examination, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
55
60
LEFT
25
25
25
55
65

Pure tone threshold average was 44 dB for the right ear and 43 dB for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  Utilizing Table VI for the right ear results in a hearing level of II, and for the left ear results in a hearing level of I.


During an additional examination in July 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
70
70
LEFT
20
25
20
65
75

Pure tone threshold average was 48 dB for the right ear and 46 dB for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  Utilizing Table VI for the right ear results in a hearing level of II, and for the left ear results in a hearing level of I.

Finally, during the most recent examination in February 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
75
75
LEFT
20
25
35
80
85

Pure tone threshold average was 52 dB for the right ear and 56 dB for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  Utilizing Table VI for the right ear results in a hearing level of IV, and for the left ear results in a hearing level of IV.

Based on this evidence, a compensable rating is not warranted prior to February 6, 2013, and a rating higher than 10 percent is not warranted from that date onwards.  Prior to February 6, 2013, the Veteran evidenced level II hearing loss in his right ear and level I hearing loss in his left ear.  Utilizing Table VII, this correlates to a noncompensable, i.e., 0 percent rating.  The level IV hearing loss he has shown since February 6, 2013, while greater, at most warrants a 10 percent rating under Table VII.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences difficulties with conversation and other communication.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds him credible in his reports of the symptoms he experiences, so his lay testimony concerning this is ultimately probative (meaning both competent and credible).  See Rucker v. Brown, 10 Vet. App. 67 (1997).  However, his lay testimony is not considered in isolation, rather, along with the other relevant evidence of record - including the medical evidence, namely, the results of his VA compensation examinations.  And when viewed with the medical evidence of record, his account of his symptomatology describes a level of impairment consistent with the assigned ratings.

Moreover, based upon the evidence in this case, the exact onset of his level of disability cannot be determined with any certainty.  The earliest that it can be factually ascertained that he met the criteria for the higher 10 percent rating is February 6, 2013, the date of his most recent VA compensation examination.  So that date marks the effective date for this higher rating.  The effective date for an increase in rating for a disability is generally the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  With respect to disability compensation, the earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise the effective date is the date of claim.  38 C.F.R. § 3.400(o)(2).  The U. S. Court of Appeals for Veteran's Claims (Veterans Court/CAVC) and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  

If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  And if the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  The Federal Circuit Court has reaffirmed that "the plain language of [section] 5110(b)(2) ... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2)  was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Here, to reiterate, it was not until the VA compensation examination on February 6, 2013, so well after the filing of this increased-rating claim, when the Veteran first showed sufficient hearing loss to warrant the higher 10 percent rating.  He has never evidenced entitlement to an even greater rating, either prior to February 6, 2013, or since.  This, therefore, amounts to a correct "staging" of his rating under Hart.

In evaluating his claim for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  

As explained, the assignment of a rating for hearing loss is based primarily on the mechanical application of the criteria in Table VI and Table VII.  There is no indication his condition results in any impairment falling so far outside the rating schedule as to render it inadequate.  This includes insofar as his and the examiner's description of the effects of this disability on his occupational functioning and in his daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral still would not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The Veteran's hearing loss does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  To the contrary, he has not been hospitalized for this condition, much less on a frequent or recurrent basis.  And as to employment, while he reported that his condition resulted in him no longer working as a substitute teacher, he also acknowledged during his June 2011 VA examination that he had retired due to age or duration of work.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A compensable rating for the bilateral hearing loss prior to February 6, 2013 is denied.

A rating higher than 10 percent for the bilateral hearing since February 6, 2013 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


